Name: 88/601/EEC: Commission Decision of 18 November 1988 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1988-12-01

 Avis juridique important|31988D060188/601/EEC: Commission Decision of 18 November 1988 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) Official Journal L 328 , 01/12/1988 P. 0063 - 0063*****COMMISSION DECISION of 18 November 1988 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch versions of this text are authentic) (88/601/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Whereas on 8 June 1988 the Belgian Government forwarded the following provisions pursuant to Article 24 (4) of Regulation (EEC) No 797/85: - Royal Decree of 7 April 1988 amending the Royal Decree of 3 March 1986 on aids to investment and to setting up in agriculture; - Royal Decree of 20 June 1988 amending the Royal Decree of 3 March 1986 on aids to investment and to setting up in agriculture; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the comptability of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the abovementioned provisions satisfy the conditions and the objectives of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Taking into account the Royal Decree of 7 April 1988 and 20 June 1988, the measures adopted in Belgium pursuant to Regulation (EEC) No 797/85 continue to satisfy the conditions for a Community financial contribution to the common measure provided for in Article 1 of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 18 November 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.